UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                            Staff Sergeant CALEB W. RODRIGUEZ
                                     United States Air Force

                                               ACM 38830

                                            4 February 2016

         Sentence adjudged 30 March 2015 by GCM convened at Joint Base
         Langley-Eustis, Virginia. Military Judge: Francisco P. Mendez (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 10 months,
         and reduction to E-1.

         Appellate Counsel for the Appellant: Major Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Katherine E. Oler.

                                                  Before

                             ALLRED, TELLER, and ZIMMERMAN
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


               FOR THE COURT


               LAQUITTA J. SMITH
               Appellate Paralegal Specialist